Citation Nr: 0205091	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  01-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), evaluated as 10 percent disabling from 
June 9, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which implemented a 
September 2000 Board decision that granted service connection 
for PTSD and evaluated it as 10 percent disabling, effective 
from June 9, 1993.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that a distinction 
must be made between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has characterized the PTSD rating issue as 
set forth on the title page.  Moreover, where, as here, the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim (i.e. a "staged" 
rating).  Id.

(Parenthetically, the Board notes that the record shows the 
veteran's complaints, diagnoses, and/or treatment for, among 
other things, polysubstance abuse.  Moreover, this appeal was 
stayed by the Board because it possibly fell into the 
category of cases designated by Chairman's Memorandum No. 01-
01-13 (June 25, 2001).  However, a review of the record on 
appeal fails to disclose a specific claim in the form 
prescribed by VA, or an informal communication, which acts as 
a claim of service connection for polysubstance abuse 
secondary to service connected PTSD under 38 C.F.R. 
§ 3.310(a).  38 C.F.R. §§ 3.151, 3.155 (2001).  Moreover, the 
record contains VA medical opinion evidence that finds no 
relationship between the veteran's PTSD and polysubstance 
abuse.  See VA examinations dated in December 1998 and 
January 2000; VA opinion dated in June 2000.  Therefore, this 
issue need not be referred back to the RO for any action and 
further discussion by the Board is not warranted.)


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by moderately 
debilitating problems with a tense affect.  

2.  The veteran, due to PTSD, does not experience 
occupational and social impairment to the point of 
experiencing occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

A rating greater than 10 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board recognizes that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Pertinent regulations (which implement the VCAA but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be promulgated at 38 C.F.R. §§ 3.102, 3.156, and 
3.159).  

The Board finds that, while the record does not reflect that 
the RO explicitly notified the veteran and considered the 
VCAA and its implementing regulations in adjudicating the 
claim, the new law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim for a 
higher evaluation because the requirements of the new law 
have been satisfied.  By the RO decision, the statement of 
the case, and correspondence with the veteran, the veteran 
has been notified of the laws and regulations governing his 
claim (to include applicable rating criteria both old and 
new), and the reasons for the determinations made regarding 
his claim.  Hence, he has been informed of the information 
and evidence necessary to substantiate his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  Furthermore, the RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims.  Moreover, it 
appears that all existing and pertinent evidence identified 
by the veteran as relative to this claim have been obtained 
and associated with the claim's file.  (Parenthetically, the 
Board notes that, while older court papers regarding post-
service arrests as well as possible medical records generated 
during the veteran's periods of incarceration, as well as 
employment records, have not been obtained, the veteran has 
not alleged that these records could provide evidence in 
support of his claim.)  In addition, the veteran has 
undergone a number of contemporaneous VA examinations in 
connection with the claim, outstanding pertinent medical 
evidence as recent as October 2000 have been associated with 
the claims file, and there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal.  Under these 
circumstances, the Board finds that adjudication of the claim 
for a higher evaluation at this juncture, without first 
remanding the claim on appeal for the RO to explicitly 
consider the new law and regulations poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

The Merits of the Claim

As to the merits of the claim, the Board notes that the 
veteran and his representative contend that the veteran's 
experiences increased adverse symptomatology due to his PTSD 
that in turn warrants a higher evaluation.  Specifically, he 
has reported problems with increased trouble sleeping, 
trouble retaining employment, nightmares about Vietnam, 
night-sweats, flashbacks, decreased sleep, decreased 
motivation, difficulty controlling his temper, irritability, 
and forgetfulness.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Statement of Facts

A review of the record on appeal shows, among other things, 
contemporaneous VA treatment records, dated from March 1993 
to October 2000.  These records periodically show, among 
other things, the veteran's complaints, diagnoses, and/or 
treatment for PTSD.  See VA treatment records dated in 
October 1995, November 1996, December 1996, February 1997, 
March 1997, April 1997, August 1997, December 1997, May 1999, 
December 1999, May 2000, June 2000, and July 2000.

(Parenthetically, the Board notes that the vast majority of 
these records show the veteran's complaints and/or treatment 
for adverse symptomology attributed to non-service connected 
mixed substance abuse (including alcohol, marijuana, and 
benzodiazepine dependence), a major depressive disorder, 
dysthymia, anxiety, bipolar disorder, and/or a personality 
disorder - not PTSD.  Moreover, group therapy notes dated in 
1994 and early 1995 noted that the therapy was a condition of 
his parole following a release from incarceration due to 
vehicular homicide and focused on mixed substance abuse, not 
PTSD.  The records also note that, as of September 2000, the 
veteran was incarcerated in the Erie City Prison.)

Adverse symptomology complained of by the veteran included 
trouble sleeping, trouble retaining employment, nightmares 
about Vietnam, night-sweats, flashbacks, decreased sleep, 
decreased motivation, decreased appetite, difficulty 
controlling his temper, irritability, and/or forgetfulness.  
See VA treatment records dated in October 1995, November 
1996, December 1996, February 1997, March 1997, April 1997, 
August 1997, December 1997, May 1999, December 1999, May 
2000, June 2000, and July 2000.

As to his work history, it was noted that he was trained as a 
mechanic, but had not worked for several years because of 
difficulty sleeping and being around people as well as 
difficulty controlling his drinking.  See VA treatment 
records dated in February 1997, August 1997, May 1999, and 
June 1999.  As to his social history, it was noted that he 
had been married and divorced on two occasions, currently 
lived with his girlfriend of 15 years and her two children, 
and that he had three children from his earlier marriages.  
Id.  It was also noted that he only saw his oldest daughter 
on a regular basis and that at one point her, along with her 
children, were living with the veteran, his girlfriend, and 
his girlfriends' two children.  Id.  In addition, it was 
noted that he did not get along well with his girlfriend's 
youngest child who was at that time 17 years old.  Id.  In 
May 2000, while being treated at VA for alcohol and marijuana 
dependence, he was elected president of the community.  

As to the overall severity of his social and industrial 
impairment due to PTSD, it was noted that the veteran 
attended individual and group therapy at the VA mental health 
clinic, however his PTSD was well controlled with 
medication/he was doing well on medication and the veteran 
believed that his symptoms were very well controlled with 
medication.  See VA treatment records dated in May 1999 and 
December 1999.

The record on appeal also includes records on file with the 
Social Security Administration (SSA).  Specifically, an April 
1995 SSA record notes that the veteran was disabled due to a 
primary diagnosis of major depression and a secondary 
diagnosis of PTSD.  

The SSA records also included a work history of the veteran's 
which dates back to 1979.  This record shows that the veteran 
had numerous employers over the years and since 1997 had not 
had reported income.  

The SSA records included a March 1995 Psychological 
Evaluation Report from Glen W. Thompson, Ph.D.  Dr. 
Thompson's March 1995 report noted, as to his social history, 
that the veteran was a 46 year old male twice married and now 
separated from his second wife since 1978 because of his 
violence and his drinking.  As to his first marriage, he had 
a daughter that he met for the first time five years ago.  
His third relationship was with his present girlfriend with 
whom he has been related for 10 years.  They have no 
children, although she had two boys, ages 18 and 14.  While 
he moved out one week ago, she continues to check on him 
every day.  He stated that he had moved out because of his 
mood swings.  The veteran reported that, at times, she said 
she was afraid of him but also he was afraid for her.  As to 
his occupational history, it was noted that, following 
military service, he was a machinist for 17 years at a number 
of locations.  However, he reported that he always lost his 
temper, which resulted in the loose of his job, and the 
longest he had worked at one place was six months.  As to his 
legal history, he stated that recently he had a DUI homicide 
by vehicle, was in jail 18 months, and was out on parole.  He 
also said that he had blackouts and, on one occasion in 1989 
attacked a policeman with a meat cleaver.  He received seven 
years probation for this attack.  The veteran reported that, 
he did try to resume work after his most recent parole, but 
he couldn't perform his job as a machinist.  As to his 
medical history, he reported at least five detox/psychiatric 
VA hospitalizations with the most recent one in 1992 along 
with seeing a counselor at the Erie VA Hospital.  His 
diagnoses included alcohol dependence, mixed substance abuse, 
benzodiazepine dependence, and PTSD. 

As to adverse symptomology, the veteran complained of a 
depressed mood, sleep disturbance with terrifying dreams 
about Vietnam, seeing faces from Vietnam, being preoccupied 
about his illness, being concerned about his violence, had no 
friends except his girlfriend, had problems with his memory 
(e.g., reported trouble recalling conversations and gets lost 
and doesn't know how he got where he was.), and impulse 
control has been difficult for him for several years (e.g., 
reported that he had gone to jail on a number of occasion 
because of violence and he still gets violent, including 
fights with the police).  The veteran also reported instances 
where he would hear a bus backfire and would re-experience 
traumatic events.

On examination, posture, bearing, and hygiene were all 
adequate (Parenthetically, the Board notes that the veteran 
stated that, while he cleaned himself up for the examination, 
he generally does not dress, bath, or shave on a regular 
basis.); he maintained effective eye contact; appeared to be 
relaxed; had no bizarre mannerisms, tics, or gestures; was 
exceptionally pleasant and cooperative; speech was normal in 
content, rate, volume, and was easily understandable; denied 
suicidal ideation (However, stated that one time in the past 
he had taken pills to try to kill himself); had no evidence 
of ideas of reference or of influence; computation ability 
was intact; was oriented in all three spheres; remote and 
recent memory were intact; and social judgment, test 
judgment, and insight were intact.  

However, he had a restricted and depressed affect and had 
some difficulty with concentration and recalling events in 
reverse.  It was opined that the above problems could relate 
to stress or anxiety.  In addition, it was noted that his 
girlfriend took care of everything at home and the veteran's 
social functioning was "not well" in that he avoids and 
doesn't have relationships with others, has no family to 
relate to, has no friends, and does not relate to his 
neighbors.

The diagnoses included PTSD with recurrent and intrusive 
recollections of the event and distressing dreams of the 
event, along with an exaggerated startled response, 
persistent-avoidance, feeling of detachment and estrangement 
from others, marked anhedonia, a restricted range of affect, 
consistent symptoms of increased arousal, difficulty falling 
asleep, middle and terminal insomnia, irritability and 
significant outbursts of anger on little provocation, 
difficulty concentrating, and reports of hyper-vigilance.  
The diagnoses also included alcohol dependence and major 
depression "based on some of the similar symptoms that are 
present in the [PTSD] . . ." As to his prognosis, it was 
opined that "[i]t is unlikely that one could expect 
significant improvement in the foreseeable future."

On a VA PTSD examination in May 1997, as to his occupational 
history, it was indicated that post service the veteran had 
50 to 60 jobs and for the last two years he had been 
unemployed.  His longest period of work for a single employer 
was one and a half years.  He reported that he was fired from 
his jobs due to alcohol problems or because he could not work 
with people around.  He currently lived on his SSA disability 
for his PTSD.  As to his social history, it was noted that he 
had been married and divorced twice, his first wife left him 
during military service and the second left him because of 
his abusive behavior.  As to adverse symptomology, the 
veteran complained of flashbacks and nightmares related to 
Vietnam.  He also reported sleep problems; startle reactions; 
outbursts of anger; a chronic depressed mood with 
hopelessness, helplessness, and worthlessness; and decreased 
energy and concentration.  As to his medical history, he 
reported a number of hospitalizations including one in 1993 
following an overdose.  He also reported he carried a 
diagnosis of a bipolar disorder, had been abusing marijuana 
(last used one week earlier) and alcohol for twenty years 
(sober for the last 4 to 5 years) with two DUI's (the first, 
in 1982, where the person driving with him got killed and he 
served three years in prison and the second sometime later 
and which he served 18 months in prison.

On examination, he had fair eye contact, speech was coherent, 
thought content was normal, he denied homicidal or suicidal 
ideation, insight and judgment were fair, he was alert and 
oriented to time, place, and person, and his fund of 
knowledge was average.  However, he appeared older then his 
stated age, mood was sad, affect was constricted and somewhat 
anxious, and he could only recall one of three objects in 5 
minutes and he could not do serial 7's well.

The diagnoses included PTSD, chronic, severe, with some 
elements of anxiety; cannabinoids dependence; alcohol abuse 
by history; and dysthymia.  His Global Assessment of 
Functioning (GAF) score was 55 and it was opined that, while 
he was competent to handle his financial affairs, he was 
unemployable due to his psychological problems. 

At the May 1997 VA neurological examination, the veteran 
reported a history of PTSD and bipolar disorders and 
complained of memory problems.  However, he reported that he 
did not have problems getting lost or notice any other 
cognitive disturbance.  On examination, his mini mental 
status examination came out 27 out of 30 with two of the 
three items he missed were recall items, the third being the 
date - he was off by a few days.  However, he was alert and 
oriented and speech and language were intact.  It was opined 
that the veteran's claim of memory problems was difficulty to 
document and his failure to remember three items on his mini 
mental status examination could have been a self-fulfilling 
prophecy and it was difficult to know how valid the study 
was.  Otherwise, his examination was normal.

On a VA examination in December 1998, as to his occupational 
history, it was noted that, following his separation from 
military service, he had wandered around the country working 
from job to job and drinking heavily.  He never held a job 
for very long.  Since his discharge, he had spent 10 to 12 
years in prison for assault and vehicular homicide while 
intoxicated but had not been incarcerated since September 
1994 and was now off probation.  He reported that he was 
currently living on SSA disability.  As to his social 
history, it was noted that the veteran had been married and 
divorced twice, he was currently living alone at a motel 
after breaking up with his girlfriend of 13 years, and he 
spends his time with his baseball collection and fishing.  As 
to his medical history, it was noted that the veteran had 
been diagnosed with chronic depression and alcohol 
dependence, although the diagnosis of PTSD was entertained on 
several occasions.  As to adverse symptomology, the veteran 
complained of feeling chronically depressed and irritable.  
He felt that his irritability had caused him continuing 
problems relating to other people and accounted for much of 
his violent behavior in the past.  He reported that he was 
not sleeping well and felt chronically dysphoric.  He woke up 
repeatedly during the night often in a cold sweat but had no 
memory of his dreams.  He remained concerned that he would go 
off and hurt someone.  He described minimal preoccupation 
with his Vietnam experiences and no dramatic flashbacks or 
startle reactions.  

On examination, he appeared his stated age, conversation was 
coherent and relevant with no evidence of a primary though 
disorder, he had no hallucinations, delusions, or paranoid 
ideas, there was no evidence of a psychosis, he denied 
homicidal or suicidal ideation, he was correctly oriented, 
recent and remote memory were intact, he had a good fund of 
general information, and insight and judgment were not 
grossly impaired.  However, he had a rather ill "kemp" 
appearance with poor fitting old cloth and an untrimmed 
beard.  The diagnoses included major depression, recurrent, 
chronic; alcohol dependence; and mixed personality disorder 
with borderline antisocial features.  GAF score was 48.  It 
was opined that "the veteran is unemployable due to his 
chronic depression, personality disorder[,] and substance 
abuse problem.  Each of these problems contribute about 30 % 
to his unemployability." 

At a July 1999 general VA examination, the veteran reported, 
among other things, that he had a history of PTSD.  As to his 
social history, in the past, he had worked as a machinist but 
quit his job because his sleep pattern was disruptive, he had 
some periods of depression, and was unable to function at 
work.  He also reported that he had been on SSA for 
approximately four years due to PTSD.  His past medical 
history also included alcoholism and depression.  The 
assessment included PTSD per history with the veteran 
attending a VA behavioral health clinic and being treated 
with medication.  It was opined that the veteran "appears to 
be fairly well-controlled today."  However, while the veteran 
states that he has occasional bouts of depression, he 
nonetheless feels that he is controlled with the medications. 

At the January 2000 VA examination, as to his occupational 
history, it was noted that he dropped out of school in the 
ninth grade, spent the next four years in a reform school 
prior to entering the service and, following military 
service, worked as a machinist for over 17 years.  However, 
he could never hold a job, mostly because of his alcohol 
abuse and dependence, but also because his criminal behavior 
caused him to be incarcerated.  As to his social history, it 
was noted that the veteran had no siblings, had been married 
twice, and had one child from his first marriage with whom he 
had no contact with until recently.  His legal history 
included incarceration on a number of charges ranging from 
assault to vehicular homicide during a DUI.  On one occasion, 
he attempted to assault a police officer with a meat cleaver.  
The veteran had spent a total of approximately 10 to 12 years 
in prison since his release from service.  His last episode 
of incarceration was in 1993 for a period of 18 months.  As 
to his medical history, it was noted that it was confusing.  
There were records that indicated a clear diagnosis of PTSD 
and others where it was not mentioned.  On the last VA 
examination in December 1998, it was indicated that the 
diagnoses were recurrent major depressive disorder, alcohol 
dependence, and mixed personality disorder.  The veteran 
could only explain that the examiner was "lying" since he 
had treated the veteran for seven or eight years prior to the 
examination for PTSD.

As to adverse symptomology, the veteran insisted that he had 
difficulties with recollections about the war, but most of 
his symptoms centered about his volatile and unstable temper 
and tendency towards violence.  He had spent 10 or 12 years 
in jail in this regard.  He complained about chronic 
depression, chronic anxiety, and waking frequently during the 
night.  He denied actual dreams about Vietnam or flashbacks, 
but he did make reference to the fact that he was an unsteady 
sleeper at night, would jump out of bed, and had night 
sweats.  He had occasional startle reactions to such things 
as backfire or other loud noises.

On examination, the veteran was alert, oriented in all three 
spheres, in good contact with routine aspects of reality, and 
showed no signs or symptoms of psychosis.  He spoke in normal 
tones, rhythm and rates.  He appears to have some problems 
with dysphoria.  Memory and intellect appeared to be intact.

Thereafter, the examiner opined that, while the veteran 
reported that the more the veteran talked, the more it became 
clear that he had only some symptoms of PTSD and not others.  
Next, it was noted that the veteran was frustrated, 
exasperated, and angry at the VA Medical Center for not 
cooperating with his view that all of his symptoms and 
behavior were related to PTSD.  He appeared to have some 
problems with dysphoria, and it became apparent that he was 
depressed and anxious about the fact that his life had never 
been organized, consistent, or going in any one positive 
direction.  The veteran genuinely believed that he had PTSD, 
and that this was the cause of all his problems.  This was in 
keeping with his gross lack of insight and poor judgment 
rather than a prevarication per se.  He did not have any 
insight into the manner in which personality dynamics 
functioned as they did for him.  The veteran's clinical 
portrait did not suggest exaggeration so much as insistence 
that things be the veteran's way.  He believed that PTSD was 
the cause of all his difficulties, including his alcohol 
abuse.  It was along these lines that he could then absolve 
himself of all responsibility for any of the behavior that he 
had exhibited all of his life.  The examiner next opined that 
it was difficult to separate a diagnosis of PTSD from the 
labile impulsivity and depressive dynamics associated with a 
very severe case of mixed personality disorder.  It was also 
opined that the veteran had shown an unstable pattern of 
behavior for most of his life, and it appeared that this was 
for reasons that were more complicated and broader than PTSD 
alone.  The examiner also noted the fact that the veteran's 
antisocial and/or delinquent/criminal behavior began long 
before he entered the service, and that he was raised by an 
alcoholic, abusive stepfather.  The overall clinical 
impression was one of PTSD, relatively mild in nature, in a 
man who was also exhibiting a severe case of major depressive 
disorder.  The examiner opined that the major depressive 
disorder was secondary to the devastation in his life caused 
by chronic alcohol dependence that had been quite severe and 
by a chronic and severe mixed personality disorder.  

As to psychiatric testing, the veteran's MMPI-2 profile was a 
rather classic picture of exaggeration.  Next, the examiner 
opined that the psychological tests were consistent with the 
veteran's overall thrust to blame PTSD for all of his 
problems and to absolve him self from any responsibility for 
these.  The veteran's major problem was one of a mixed 
personality disorder that had been coupled with his chronic 
alcoholism, both of which had gotten him into trouble with 
society before, during and after the service and which had 
interfered with his ability to adapt.  He was all too willing 
to blame everything on PTSD and this was reflected in his 
exaggerated test scores.  The scores were simply too high to 
be credible. 

The diagnostic impressions, included that based on a review 
of the veteran's available medical records, including the 
claims file, the currently administered psychological tests, 
as well as the currently conducted clinical examination, 
within a reasonable degree of medical certainty, was that the 
veteran suffered from PTSD, chronic, mild (pending 
verification of stressors); major depressive disorder, 
chronic, severe, secondary to alcohol dependence; alcohol 
dependence, very severe, currently in short term remission; 
benzodiazepine dependence, chronic, currently in reported 
full remission; and mixed personality disorder, very severe, 
with borderline and strong anti-social features. 

Thereafter, it was opined that the major stressors in the 
veteran's life at present are the emotional characteristics 
created by his personality disorder and by his depression, 
his financial situation, and his efforts to remain sober.  It 
was opined that his GAF score was approximately 70.  
Thereafter, the examiner reported that 

[t]his GAF score is with reference to the 
mild symptoms that are presented by his 
posttraumatic stress disorder alone.  
Were one to take into account all of his 
psychiatric disorders, the GAF score 
would probably drop to a level of about 
40 in that he is showing serious and 
significant impairments in multiple areas 
of human functioning.  This is not, 
however, because of posttraumatic stress 
disorder, but because of his alcohol 
dependence and his chronic personality 
disorder, neither of which this examiner 
sees as secondary to posttraumatic stress 
disorder (especially since all of these 
began long before he entered service) . . 
. (Emphasis Added).

In June 2000, the RO obtained a medical opinion based on a 
review of the veteran's claims folders, reports, and records 
of treatment.  The veteran was not re-examined.  The review 
of the records and psychiatric history noted, among other 
things, that the veteran prior to and subsequent to the 
service, had legal difficulties and incarcerations for 
vehicular homicide, driving under the influence, drugs, and 
forgery.  Likewise he had an extensive history of drug and 
alcohol abuse and hospitalization for same, the inability to 
maintain employment, difficulty interacting appropriately 
with others, and difficulty controlling his temper.  

Next, it was noted that he had received psychiatric 
hospitalizations and psychiatric outpatient treatment for 
depression and PTSD.  His diagnoses had ranged from PTSD as 
the primary diagnosis to PTSD listed as the last diagnosis 
after dysthymic disorder, major depression, bipolar disorder, 
alcohol dependence, and polydrug dependence.  His last 
psychiatric hospitalization at the VAMC was from April 2000 
to May 2000 for alcohol dependence, bipolar disorder, and 
possible drug dependence.  The diagnosis of bipolar disorder 
had been utilized as the primary diagnosis since 1993, though 
as early as 1989, the veteran was treated with Lithium 
Carbonate.  While the type of psychiatric diagnoses related 
to depression had varied, given the veteran's history and 
symptoms, the most likely diagnosis was dysthymic disorder.  

The veteran first psychiatric examination for PTSD was dated 
in June 1986.  At that time, the veteran was given the 
diagnosis of PTSD, mild.  The examiner noted, however, that 
while he felt that the veteran met the DSM-III criteria for 
the diagnosis, the condition was not responsible for the 
veteran's chronic unemployment, anger, inability to get along 
with others, or his long-standing alcohol and drug 
dependence.  Rather, the veteran's primary problems were seen 
to be a result of his severe personality disturbance as well 
as polysubstance dependence.  

Next, it was noted that throughout the veteran's claims 
folder, there were marked inconsistencies in symptom 
presentation.  While there was previous psychological testing 
cited as having been administered in 1986 and 1989, including 
the Mississippi Combat Scale in 1989, no test results were 
cited.  An MMPI administered in 1992 was also invalid due to 
symptom exaggeration, similar to the results in the January 
2000 examination. 

Thereafter, it was opined, based on the symptom presentation 
and cited stressors during the January 2000 VA examination, 
that the veteran did not meet the criteria for the diagnosis 
of PTSD either in terms of identified stressors or on-going 
symptoms.  The diagnoses given included PTSD, mild by 
history; alcohol dependence, chronic; polysubstance 
dependence, chronic; dysthymic disorder, chronic, and anti-
social personality disorder.  His GAF score due to historical 
impact of PTSD was 80 and his GAF score due to alcohol and 
polydrug dependence, as well as a personality disorder, was 
40.  Thereafter, it was opined that

[i]t is as likely as not that the veteran 
historically may have met the diagnostic 
criteria for Post-Traumatic Stress 
Disorder, mild.  The severity of the 
symptoms historically would not have 
negatively impacted his employability or 
interpersonal relationships.  As noted in 
the 1986 compensation and pension 
examination the majority of the veteran's 
problems have stemmed from his chronic 
alcohol and drug dependence and severe 
personality disturbance.  While as noted 
in the 1-27-00 examination, the veteran 
alleges that PTSD is the cause of all his 
difficulties historically, this is not 
the case.  Test results indicate severe 
symptom exaggeration, inconsistent with 
symptom presentation and combat 
experienced . . . (Emphasis Added).

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  In 
cases where the original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
higher evaluation at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Before specifically addressing the question of the propriety 
of a higher evaluation, it should be pointed out that the 
schedular criteria by which psychiatric disability is rated 
changed during the pendency of the veteran's appeal.  See 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, adjudication of the claim for a higher 
evaluation must now include consideration of both the old and 
new rating criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  Id.  (The 
Board notes the veteran was advised of the new and old 
criteria in the statement of the case.)

Under the new schedular criteria, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  61 Fed. 
Reg. 52701, 52702 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001)).  A 30 percent rating 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  A 10 percent rating is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  Id.

The criteria in effective prior to those listed above provide 
for a 50 percent rating when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; reliability, flexibility and 
efficiency levels being so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 30 percent rating is 
assignable when the disability causes definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; and with psychoneurotic symptoms 
which result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Id.  And, a 10 percent rating is 
assignable when the disability causes mild social and 
industrial impairment.  Id.

Next, the Board notes that it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so doing, 
the Board may accept one medical opinion and reject others.  
Id.  At the same time, we are mindful that we cannot make our 
own independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, we must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it.  Layno v. Brown, 
6 Vet. App. 465 (1994); FED. R. EVID. 601.  And a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

With the above standard in mind, the Board notes that the 
December 1999 and January 2000 PTSD examiners, as well as the 
June 2000 VA opinion, after comprehensive reviews of the 
record on appeal, clearly distinguished between the degree of 
the veteran's social and industrial impairment caused by mild 
service connected PTSD, as opposed to non-service connected, 
but severe, major depressive disorder secondary to alcohol 
dependence, very severe alcohol dependence, benzodiazepine 
dependence, and very severe mixed personality disorder with 
borderline and strong anti-social features.  Specifically, 
the December 1999 VA examiner opined that each of the 
veteran's non-service connected disabilities accounted for 
approximately 30 percent of his unemployability.  Thereafter, 
the January 2000 VA examiner and June 2000 VA opinion 
included the opinions that the veteran's social and 
industrial impairment as reflected in his GAF score due to 
PTSD was mild at either 70 or 80.  However, his social and 
industrial impairment as reflected in his GAF score due to 
non-service connected psychiatric disabilities was severe at 
40.  Therefore, while the Court in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), stated that "when 
it is not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)," given the above medical opinions, the 
Board will analyze the severity of his PTSD symptomatology 
without taking into account the degrees of social and 
industrial impairment caused by non-service connected major 
depressive disorder, alcohol dependence, benzodiazepine 
dependence, and mixed personality disorder.

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.  As noted above, the January 2000 VA 
examiner and the June 2000 VA opinion, which opinions were 
only provided after a comprehensive review of the record on 
appeal, his impairment in social and interpersonal 
functioning due to PTSD was clinically characterized as being 
only "mild[ly]" impaired with GAF scores of 70 and 80 
respectively.  (Parenthetically, the Board notes that, under 
DSM IV, a GAF score of 61 to 70 means the VA examiner 
believed that his PTSD was manifested by "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Revised.  A GAF score of 71 to 80 
means the VA examiners believed that his PTSD was manifested 
by, "[i]f symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g. 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Id.)  Moreover, while VA treatment records did not 
specifically address social and industrial impairment due to 
PTSD, nonetheless they noted that his PTSD was well 
controlled with medication/he was doing well on medication 
and the veteran believed that his symptoms were very well 
controlled with medication.  See VA treatment records dated 
in May 1999 and December 1999.  In addition, while VA 
examiners on several earlier occasions diagnosed the veteran 
with a more severe level of social and industrial impairment, 
diagnoses given at that time did not include service 
connected PTSD.  See May 1997 VA examination - while the 
veteran complained of memory loss, it could not be verified 
on neurological examination; December 1998 VA examination - 
the veteran was given a GAF score of 48 and found to be 
unemployable due to non-service connected chronic depression, 
personality disorder[,] and substance abuse problem; and July 
1999 VA examination - history of PTSD which was well 
controlled.  A SSA examiner in March 1995, as well as VA 
examiner in May 1997, appear to have found more severe 
adverse symptomology due to service connected PTSD, with the 
May 1997 VA examiner providing an opinion that it was 
"severe" as assigning a GAF score of 55.  However, VA 
examiners in the December 1998 and January 2000, as well as 
in a June 2000 opinion, after a comprehensive review of the 
entire record on appeal as well as all pertinent medical 
records concluded that the vast majority of the veteran's 
adverse symptomology was caused by non-service connected 
severe major depressive disorder, secondary to alcohol 
dependence, very severe alcohol dependence, benzodiazepine 
dependence, and very severe mixed personality disorder with 
borderline and strong anti-social features.  Given the 
comprehensive nature of these examinations and opinions, the 
Board finds them more credible then the earlier opinions 
received at the March 1995 SSA examination and the May 1997 
VA examination.  This belief is strengthened by the fact that 
the SSA opinion was not provided after a comprehensive a 
review of the record on appeal and the conclusions reached by 
both examiners was based, to some extent, on an inaccurate 
medical and factual history provided by the veteran.  Hence, 
the SSA opinion and May 1997 VA opinion cannot be relied upon 
in assessing the severity of the social and industrial 
impairment caused by the veteran's service connected PTSD.  
Given the abnormal mental status findings, especially those 
where the veteran's problems were described as mildly 
disabling, the Board finds that the evidence of record 
strongly suggests that the January and June 2000 
characterization of "mild" impairment equates to no more 
than "moderate" social and industrial impairment. 

The Board finds these characterizations significant in light 
of the old criteria used to rate PTSD symptomatology.  Under 
the older rating criteria, a 10 percent rating requires that 
PTSD symptoms result in symptoms of "moderate strength or 
intensity."  VAOPGCPREC 9-93, 59 Fed. Reg. 4753 (1993).  
Additionally, a higher, 30 percent rating, requires that PTSD 
symptoms result in "definite" industrial impairment.  Id.  
The term "definite" has been defined as meaning "distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large."  Id.  Consequently, a 
10 percent evaluation is to be assigned when the symptoms 
result in impairment that is less than "moderately large."  
Id.  Taking the common understanding of these terms as 
explained in VAOPGCPREC 9-93, the Board construes the 
characterizations of "moderate" and "slight" as being 
significantly less in intensity than "moderately large."  
Id.  So much so that the veteran's PTSD symptoms are best 
described as no more than of "moderate strength or 
intensity", and thereby warranting no more than the 
currently assigned 10 percent rating.  Id.

Moreover, while the veteran has described his symptoms as 
causing increasingly severe impairment, no one with medical 
expertise has adopted this characterization.  Additionally, 
none of the descriptions otherwise provided in the record 
suggests greater impairment due to service connected PTSD as 
opposed to psychiatric symptoms caused by other non-service 
connected disabilities.  The Board notes that a lay witness 
can testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  However, the veteran's statements as 
to the severity of his PTSD (including statements to VA 
examiners and written statements filed with the RO) are not 
probative because a lay person (i.e., a person without 
medical expertise) is not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board 
recognizes that the veteran has described problems with 
sleeping, nightmares, flashbacks, depression, anxiety, social 
isolation, memory, anger, irritability, and/or concentration.  
However, after clinical evaluation, these problems have 
either been shown to not exist, not be due to service 
connected PTSD or, to the extent they are, have been 
characterized as mild.  Therefore, the Board finds that the 
absence of these difficulties, when considered alongside the 
fact that symptoms he indeed experiences are only 
"moderately" disabling, leads to a conclusion that the 
veteran's impairment under the old rating criteria is no more 
than "mild."  A higher evaluation under these criteria is 
not warranted.

Turning next to the criteria that became effective in 
November 1996, the Board finds that an increase above the 
10 percent rating assignable under the old criteria is not 
warranted under the new.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  As noted 
above, these are not generally characteristics of the 
veteran's PTSD.  

The veteran has complained of problems with, among other 
things, a depressed mood, anxiety, suspiciousness, and memory 
loss.  The Board notes that the veteran also claimed to have 
uncontrollable anger and uncontrollable impulses.  The 
veteran cites to his arrest record as proof of these adverse 
symptoms.  Similarly, the veteran claimed that his adverse 
PTSD symptomatology caused the breakup of his last marriages, 
led him to be estranged from his daughter, and caused him to 
be incapable of maintaining a long time job as well as the 
reason he had not worked in many years.  Specifically, it is 
asserted that depression, sleep disturbance, irritability 
have made it impossible for him to work or maintain a 
relationship.  In addition, the record contains a number of 
medical opinions stating that the veteran is unemployable.

However, as reported above, VA examiners in December 1998 and 
January 2000, as well as in a June 2000 opinion, after a 
comprehensive review of the entire record on appeal, as well 
as all pertinent medical records, concluded that the vast 
majority of the veteran's adverse symptomology was caused by 
non-service connected severe major depressive disorder, 
secondary to alcohol dependence, very severe alcohol 
dependence, benzodiazepine dependence, and/or very severe 
mixed personality disorder with borderline and strong anti-
social features.  Given the comprehensive nature of these 
examinations and subsequent opinions, the Board finds them 
more credible then the opinions provided at the earlier March 
1995 SSA examination or May 1997 VA examination.  This belief 
is strengthened by the fact that the SSA opinion was not 
provided after a comprehensive a review of the record on 
appeal and the conclusions reached by both examiners was 
based, to some extent, on an inaccurate medical and factual 
history provided by the veteran.

Therefore, the clinical evidence of record as reported at the 
December 1998 and January 2000 VA examinations, as well as in 
the June 2000 VA opinion, indicates that none of the adverse 
symptomology he complained, nor his unemployability, were 
caused by service connected PTSD.  Accordingly, while the 
veteran no doubt has had some difficulty in establishing and 
maintaining effective work and social relationships, such 
difficulties due to PTSD, do not rise to the level 
contemplated by the criteria for a 30 percent rating.  His 
difficulties from PTSD, while bothersome, do not appear from 
the record to cause impairment beyond that contemplated by 
the currently assigned 10 percent rating.  This is 
particularly so given the veteran's ability to maintain a 
relationship with his girlfriend for last 15 years.

Given the discussion above, the Board finds that the 
veteran's symptoms are best approximated by the criteria for 
a 10 percent rating, whether evaluating his case under the 
old or new criteria.  See 38 C.F.R. §§  4,7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  Therefore, the preponderance of the 
evidence is against the claim for a higher rating for the 
veteran's service-connected PTSD.  This is true throughout 
the period of time during which his claim has been pending.  
Fenderson, supra.


ORDER

A higher evaluation for PTSD is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

